DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a non-final, first office action on the merits, in response to application filed 1/28/2021.  Claims 25-44 have been examined and are currently pending.


Priority
This application discloses and claims a continuation of Application No. 16/262136 (now abandoned), field 1/30/2019, which is in turn a continuation of 14/055153 (now abandoned), filed 10/16/2013, and a provisional application filed 10/18/2012, and names the inventor or at least one joint inventor named in the prior application.  


Response to Amendment
The amendment filed on 2/1/2021 cancelled claims 1-24.  No claims were previously cancelled. New claims 25-44 are added. No claim has been amended.  Therefore, claims 25-44 are pending and addressed below.                


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 25-44) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications.

Independent claim 25 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”

Claim 25, Steps 1-7 of
obtaining content for distribution to…; 
augmenting, ….., the content to include a control that adds a user as a follower of an entity in a social network automatically upon interaction with the control that is included in the augmented creative; 
transmitting, ….., the augmented content for presentation to the user within a resource that is provided….;  
determining, …., that the user has interacted with the control included in the augmented content while the augmented content is presented within the resource…, based on interaction information transmitted….; 
transmitting,…., a request that… perform an update that adds the user as a follower of the entity within the social network based on the determination that the user has interacted with the control included in the augmented content presented within the resource ….and without requiring… to navigate to the social network; 
adding, …., the user as a follower of the entity in the social network, based on the request….that ….perform the update; and 
transmitting, …., information posted to the social network by the entity based on the user being added as a follower of the entity in the social network.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g.  “ adding….the user as a follower of the entity in the social network, based on the request…”).

In addition, claim 25, steps 1-7 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain/receive content, can augment the content to include a control to add users, can evaluate/determine that the user interact with the control included in the creative, can observe/add the user, can transmit/send/display the augmented content/a request for update/content posted to the social network.                                                                            

Independent claim 25, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a first/second server, a social network server, a client device) to perform the step 1-7.  Other than reciting “by a first server, by a social network server”, nothing in the claim element precludes the step from practically being performed in the mind. 

There is no specificity regarding any technology, just broadly there are processors/ servers to execute programming instructions to receive data, determine data, add data, and transmit data.   Thus, the servers and the client device are simply used as a tool to receive and transmit data. Applicant simply use a generic device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

Further, Step 1, 3, 5, 7  of (“obtaining content”, “transmitting the content/a request/information posted to the social network) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving and sending/transmitting data. 

Furthermore, the additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-7 using a generic computer component (i.e., a first/second server, a social network server, a client device). At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 25).  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Thus, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 25 (step 2B):  The additional element in claim 25 (e.g. a first/second content server, a social network server, a client device) is/are recited at high level of generality. The physical computing elements of the system/server/a user device (a processor, a memory, a display, GUI) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, [00100, 00109, 00113]).

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components and network (i.e. internet) to receive/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 25). 

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [00100, 00109, 00113]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [00100, 00109, 00113], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The procedural limitation “augmenting, …. the content to include a control that adds a user as a follower of an entity in a social network automatically upon interaction with the control that is included in the augmented content” are recited at a very high level of generality and without reciting structure/configuration specifics/functionality/ of a control and how the system control/automate the control to change the way interactions with digital creative and activities in online platform, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claim 26-42 merely add further details of the abstract steps/elements recited in claim 25 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 26-42 is also non-statutory subject matter. 


Independent claims 43 and 44:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 43, and product claim 44, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 25.  

Further, the components (i.e. data processing devices, a first/second server, a social network server, a computer-readable medium, a client device) described in independent claims 43, and 44, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components and network (i.e. internet) to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 25).   Thus, the additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 43 and 44 are also non-statutory subject matter.

Viewed as a whole, the claims (25-44) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25-39, 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall et al. (hereinafter, Kendall, US 2009/0182589), in view of Heath (US 2013/0073336).

As per claim 25, 43, 44, Kendall discloses a method, a system, and a non-transitory computer-readable medium ([0106]), comprising: 
a first server including one or more processors (Fig. 3, ad server 380, [0106]);
a second server including one or more processors (Fig. 3, web server 350, [0106]);
a social network server including one or more processors ([0053, The social networking website 100 includes a web server 350, an action logger 360, an action log
160, a newsfeed generator 370, an ad server 380, ….[0106, 0107]);
wherein the first server, the second server, and the social network servers are each different servers ([0054, The web server 350 links the social networking website 100 via the network 220 to one or more client devices 210, as well as to one or more third party websites 140. The web server 350 may include a mail server or other messaging functionality for receiving and routing messages between the social networking website 100 and the client devices 210 or third party websites 140, 0057 The ad server 380 performs the ad selection algorithm 170… 0059, Upon notification of the member's
action, the web server 350 reports 410 the action to the action logger 360, which logs 415 the action in the action log, 0064, The ad server 380 generates 535 the requested Social ads according to a social ad generation algorithm 170 (see FIG. 1), 0064, The web server 350 then publishes the newsfeed stories and the social ads on the requested web page and provides 555the web page to the member]); and 

one or more data stores storing instructions that, when executed cause performance of  operations comprising:
Obtaining content for presentation to users in response to requests for content ([0006,  A social ad, for example, may inform a member that a friend (or a number of friends) of the member has purchased a particular item made by an advertiser, will attend an event sponsored by an advertiser, or has added a connection to a profile for a business or other entity, 0084, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040]); 
augmenting, by the content server, the content to include a control that adds a user as a follower of the content sponsor in a social network automatically upon interaction with the control that is included in the augmented creative (Kendall teaches a link (read on “a control”) ([0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links, (read on the newly amended feature “the control that is included in the augmented creative).  Kendell further teaches adding a user as a follower of the content provider ([0073, For example, to promote a concert for a new band, an ad request may specify an event object created for that concert.  Accordingly, if one of the member's friends added the concert event to that friend's profile, the ad server 380 may obtain 915 that action from the log 160 to serve as a candidate for a social ad (read on  “the creative to include a control that adds a user as a follower of the content sponsor in a social network automatically upon interaction with the control that is included in the augmented creative”), 0078,   Also contained within these newsfeed stories, in this example, is a social ad 830.  This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business.  (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member.)…..  In other embodiments, the social ad 830 may also contain content, such as a link to the advertiser's own website, and/or a call to action for the advertising (read on “the creative to include a control that adds a user as a follower of the content sponsor in a social network automatically upon interaction with the control that is included in the augmented creative”)]; 
transmitting, by the first server over a network and to a second server that differs from the first server, the augmented content for presentation within a resource that is provided to a client device by the second server; (Examiner Note: The underlined claimed elements are simply “intended use” (i.e. description of purposes for transmitting the augmented content) that does not have any functionality to limit the step of “transmitting from the first server to a second server”, or does not affect/impact the transmitting the augmented content from the second server to the client device .  The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention.  Applicant has neither positively recited any active steps that positively recite the step of how “presenting the augmented content” in a specific way.   As such, the applicant is merely assuming that such data exists and it is possible, but not required, that how “presenting to the user within a resource that is provided by the publisher server to a user device” are performed in transmitting step.  Therefore, it is just non-functional descriptive material that is being given, little, if any, patentable weight.  See MPEP 2114.04 and 2111.  For sake of prosecution, in light of Specification (US PGPub 2014/0114763, [0030, A resource can be any data that can be provided over the network,…HTML pages, images, video, news feed sources, word, phrases,…sounds, hyperlink, script…]), Kendall teaches the claimed augmented creative which is simply an ad (or social ad) with hyperlinks ([0078, Also contained within these newsfeed stories, in this example, is a social ad 830.  This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business.  (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member.)…..  In other embodiments, the social ad 830 may also contain content, such as a link to the advertiser's own website, and/or a call to action for the advertising]).     Kendall further teach transmitting/sending the augmented ad from the content server to a publish server ([0082, The resulting social ad would contain this text, with the names of the Member and Event objects associated with the action that the social ad is describing inserted into the text as indicated.  The link field 1115 may also be added to the content of the social ad, for example, for providing the call to action of the ad. Lastly, the ad request 1100 may contain additional advertising content 1130 to be appended to the social ad.  This content 1130 may include any type of media content suitable for presentation on a web page, including pictures, video, audio, hyperlinks, and any other suitable content, 0084, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friend]).  Kendall further teaches selecting the creative based on selection criteria and bid ([0011, each advertiser may bid a certain amount of money for each instance that a member clicks on or takes some other follow-on action with respect to the social ad, 0080, The web interface may thus allow an advertiser 1020 to specify all of the relevant information for an ad request, including the bid amount for the ad]); 
determining, by the first server, that the user has interacted with the control included in the augmented content while the augmented content is presented within the resource at the client device based on interaction information transmitted by the client device of the user to the first server ([0030, adding a connection to the other member, ……, attending an event posted by another member, among others, 0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links,      0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]); 
transmitting, by the content server and to a social network server that differs from the first server and the second server, a request that the social network server perform an update that adds the user as a follower of the entity within the social network based on the determination that the user has interacted with the control included in the augmented content presented within the resource at the client device and without requiring the client device to navigate to the social network  ([0073, For example, to promote a concert for a new band, an ad request may specify an event object created for that concert.  Accordingly, if one of the member's friends added the concert event to that friend's profile, the ad server 380 may obtain 915 that action from the log 160 to serve as a candidate for a social ad, 0078, Also contained within these newsfeed stories, in this example, is a social ad 830.  This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business.  (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member.)…..  In other embodiments, the social ad 830 may also contain content, such as a link to the advertiser's own website, and/or a call to action for the advertising, 0082, For example, the body field 1110 may specify: "[Member.Name] has purchased tickets for [Event.Name]." The resulting social ad would contain this text, with the names of the Member and Event objects associated with the action that the social ad is describing inserted into the text as indicated.  The link field 1115 may also be added to the content of the social ad, for example, for providing the call to action of the ad.  Kendall further teaches performing an update that add the user as a follower of the sponsor within the social network [0030,  adding a connection to the other member, ……, attending an event posted by another member, among others]); 
adding, by the social network server and without requiring the client device to navigate to the social network, the user as a follower of the content sponsor in the social network, based on the request by the content server that the social network server perform the update ([0030, adding a connection to the other member, ……, attending an event posted by another member, among others]); and 
transmitting, from the social network server and to the device of the user,  information posted to the social network by the content sponsor based on the user being added as a follower of the content sponsor in the social network.

While Kendall teaches ([0103, the social ads and other informational messages described herein may be presented outside of the social networking website.  For example, information about actions taken by members of the social network may be received and logged by the social networking website, and social ads and/or other informational messages may be generated based on these actions.  These informational message can be communicated from the social networking website to another domain, such as a different website, and presented to one or more members of the social network.  As described herein, messages about a particular member would be presented to others members with whom the member has a connection in the social network.  In this way, the benefits of the social ads and other informational messages described herein can be achieved even outside the social networking website], Heath, the analogous art,  teaches the [0085, company/brand/social/global link promotional data set is associated with a web page; and the company/brand/social/global link categories are ordered by capturing, processing, analyzing and filtering relevance, social content marketing, social contextual ads and connections among said users, members, or their friends, family, acquaintances, classmates, or business associates; ….friend communications and blog impressions and focused marketing and those interactions are used to select targeted location-based promotions, location-based offers, location-based coupons, location information data, social media content, promotions or offers in connection with an online or mobile news feed for the user or member of a social network or website, and connecting them with the brand or advertiser to the web page, 0362, the content server, (or a browser rendering content provided by the content server) can combine the requested content with one or more of the advertising search impressions for location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements, or company/brand/social/global link promotional data set 
provided by the system 108. …..The content server can transmit information about the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements, or company/brand/social/global link promotional data set back to the ad server, including information describing how, when, and/or where the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements or company/brand/social/global link promotional data set are to be rendered, (e.g., in HTML or JavaScript.TM.).  The content page 120 can be rendered in the user's viewer with one or more ads 122. When the user 102 ad click impressions on a displayed ad 122 of an advertiser, the user 102 can be 
redirected to a landing page 118 of the advertiser's web site]). 

Therefore, it would have been obvious for one with ordinary skill in the art at the time of the invention to modify Kendall’s social networking system by including sending social content to content sponsor and to user device outside social network page, as taught by Heath.  One will be more motivated to effectively deliver advertising and offering promotion/incentives outside social network domain.  


As per claim 26, Kendall further discloses, further comprising: 
responsive to determining, by the first server, that the control included in the augmented content has been interacted with (i) determining an identity, in the social network, of the user that interacted with the augmented content presented in the resource provided by the second server, ([0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links, 0072, the ad server receives 905 a request for a social ad for a particular member.  In one embodiment, this request specifies the particular member by including the member's unique member identifier with the request]), and (ii) providing, by the first server to a computing device of the entity, the identity of the user in the social network to enable the user to be included in a list of users who have chosen to follow the entity in the social network (Kendall teaches the link [0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links, (read on the newly amended feature “receiving the indication that the user has interacted with the control, 0041, if a member changes a picture associated with the member's profile, the action may be logged with just the member's identifier, an action type defining a picture change, and the picture or a link thereto as the content, 0047, The action log 160 thus contains a very rich set of data about the actions of the members, and can be analyzed and filtered to identify trends and relationships in the actions of the members, as well as affinities between the members and various objects]).



As per claim 27, Kendall further discloses, further comprising:
determining, by the social network server, that interaction with the information posted to the social network server by the entity and transmitted from the social network server to the client device has occurred ([0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links, 0103, the social ads and other informational messages described herein may be presented outside of the social networking website.  For example, information about actions taken by members of the social network may be received and logged by the social networking website, and social ads and/or other informational messages may be generated based on these actions.  These informational message can be communicated from the social networking website to another domain, such as a different website, and presented to one or more members of the social network.  As described herein, messages about a particular member would be presented to others members with whom the member has a connection in the social network.  In this way, the benefits of the social ads and other informational messages described herein can be achieved even outside the social networking website]); and 
responsive to determining that the interaction with the posted information occurred, transmitting, from the social network server and to the first server, a notification that the interaction with the posted information occurred ([0030, adding a connection to the other member, sending a message to the other member, reading a message from the other member, viewing content associated with the other member, attending an event posted by another member, among others. 0059, the website 100 may receive messages from third party websites 140 and/or from action terminals 150 about member actions performed off the social networking website 100.  Upon notification of the member's action, the web server 350 reports 410 the action to the action logger 360, which logs 415 the action in the action log as described above, 0086, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]).


As per claim 28, Kendall further discloses, further comprising:
wherein the notification informs the first, by the user, with an approval control occurred for indicating approval of the information posted to the social network server by the entity ([0030, adding a connection to the other member, sending a message to the other member, reading a message from the other member, viewing content associated with the other member, attending an event posted by another member, among others, 0059, the website 100 may receive messages from third party websites 140 and/or from action terminals 150 about member actions performed off the social networking website 100.  Upon notification of the member's action, the web server 350 reports 410 the action to the action logger 360, which logs 415 the action in the action log as described above, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]).


As per claim 29, Kendall further discloses, further comprising:
wherein the notification informs the first server that the user has interacted with a reposting control for reposting or forwarding the information posted to the social network server by the entity ([0077, The first entry 810 and the fourth entry 840 are each a newsfeed story that communicates to the member that one or more of the member's friends joined a particular group on the social networking website 100, 0078, This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business.  (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member]).


As per claim 30, Kendall further discloses, further comprising:
wherein the notification informs the first server that the user has interacted with a posting control for posting additional information related to the information posted to the social network server by the entity ([0077, The first entry 810 and the fourth entry 840 are each a newsfeed story that communicates to the member that one or more of the member's friends joined a particular group on the social networking website 100, 0078, This example social ad 830 communicates to the member that one of the member's friends associated their member profile with a business.  (In this example, adding a link to another business profile, rather than to another member profile, is called becoming a "fan" of that business, rather than a "friend" of the other member, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]).


As per claim 31, Kendall further discloses, further comprising; however, Kendall does not explicitly disclose wherein the notification informs the first server that the user has navigated to a web page of the entity outside of the social network.    

Heath teaches the ([0362, the content server, (or a browser rendering content provided by the content server) can combine the requested content with one or more of the advertising search impressions for location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements, or company/brand/social/global link promotional data set provided by the system 108. …..The content server can transmit information about the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements, or company/brand/social/global link promotional data set back to the ad server, including information describing how, when, and/or where the location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed or advertisements or company/brand/social/global link promotional data set are to be rendered, (e.g., in HTML or JavaScript.TM.).  The content page 120 can be rendered in the user's viewer with one or more ads 122. When the user 102 ad click impressions on a displayed ad 122 of an advertiser, the user 102 can be redirected to a landing page 118 of the advertiser's web site]). 
Therefore, it would have been obvious for one with ordinary skill in the art at the time of the invention to modify Kendall’s social networking system by including sending social content to content sponsor and to user device outside social network page, as taught by Heath.  One will be more motivated to effectively deliver advertising and offering promotion/incentives outside social network domain.  

As per claim 32, Kendall further discloses, further comprising:
based on receiving, by the first server and from the social network server, multiple notifications that users have interacted with the posted information (i) determining, by the first server, aggregated user interaction information based on the multiple notifications ([0048, Using the ad requests 175 and the action log 160, the website 100 applies a social ad generation algorithm 170 to create one or more social ads 180 tailored for the particular friend.  Each generated social ad 180 comprises an advertising message that communicates a message about at least one member action from the action log 160.  In one embodiment, the social ad 180 communicates a message about the actions of some number of friends of the member.  For example, a member may receive a message like "Three of your friends have joined the "Yale Alumni Network."]), and (ii) transmitting, from the first server to a computing device of the entity, the aggregated user interaction information ([0048, Each generated social ad 180 comprises an advertising message that communicates a message about at least one member action from the action log 160.  In one embodiment, the social ad 180 communicates a message about the actions of some number of friends of the member.  For example, a member may receive a message like "Three of your friends have joined the "Yale Alumni Network."]).


As per claim 33, Kendall further discloses, further comprising:
wherein the augmented creative is transmitted by the first server over the network to the second server in response to a request for content for the client device, the request for content being received by the first server and from the second server ([0084, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040, 0042, the third party website 140 may send a message to the social networking website 100 when a particular action by a member occurs on the third party website 140.  In one example, if the third party website 140 is a commercial website on which members may purchase items, the third party website 140 may inform the social networking website 100 when a member of the social networking website 100 buys an item on the third party website 140, 0062, a member requests 505 a web page from the social networking website 100 via the member device 210.  This may be an initial web page that is presented when a member logs into the website 100, or it may be any other page displayed by the website 100 in response to member selections.  The web server 350 handles the request and, determining that the requested web page will require the display of a social ad, the web server 350 begins the process of generating the social ad in the website 100, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase,
for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]).

As per claim 34, Kendall further discloses, further comprising:
wherein the augmented content displays identifies one or more other users who are followers of the entity in the social network ([0037 Member: an identifier for the member who performed the action, 0038, Target: an identifier for the member to whom the action was directed, 0030, adding a connection to the other member, ……, attending an event posted by another member, among others, 0048, Using the ad requests 175 and the action log 160, the website 100 applies a social ad generation algorithm 170 to create one or more social ads 180 tailored for the particular friend.  Each generated social ad 180 comprises an advertising message that communicates a message about at least one member action from the action log 160.  In one embodiment, the social ad 180 communicates a message about the actions of some number of friends of the member.  For example, a member may receive a message like "Three of your friends have joined the "Yale Alumni Network.",        0077, The first entry 810 and the fourth entry 840 are each a newsfeed story that communicates to the member that one or more of the member's friends joined a particular group on the social networking website 100]).

As per claim 35, Kendall further discloses, further comprising:
wherein the augmented content is provided by the first server when the user is identified as being a member of the social network ([0030, adding a connection to the other member, ……, attending an event posted by another member, among others, 0048, Using the ad requests 175 and the action log 160, the website 100 applies a social ad generation algorithm 170 to create one or more social ads 180 tailored for the particular friend.  Each generated social ad 180 comprises an advertising message that communicates a message about at least one member action from the action log 160,              0072, The ad server receives 905 a request for a social ad for a particular member.  In one embodiment, this request specifies the particular member by including the member's unique member identifier with the request, 0083, the bid amount field 1120 specified in the ad request 110 may indicate an amount of money that the advertiser 1020 will pay for each time a member presented with the social ad clicks on it]).


As per claim 36, Kendall further discloses, further comprising:
wherein the augmented content is provided by the first server when the user of the client device is identified as having followed one or more other entities ([0072, The ad server receives 905 a request for a social ad for a particular member.  In one embodiment, this request specifies the particular member by including the member's unique member identifier with the request, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased]).

As per claim 37, Kendall further discloses, further comprising:
wherein the augmented content is provided by the first server when the user is identified as being connected on the social network to one or more other users who have followed the entity ([0049, To generate a social ad for a particular member, the website would access the action logs of the member's friends and a database of ad requests.  Using the ad requests and one or more of the action logs, the website applies a social ad generation algorithm to create one or more social ads tailored for the particular member, 0059, the website 100 may receive messages from third party websites 140 and/or from action terminals 150 about member actions performed off the social networking website 100.  Upon notification of the member's action, the web server 350 reports 410 the action to the action logger 360, which logs 415 the action in the action log as described above, 0070, impliedly based on the member's actions (e.g., …. or clicking on particular types of links may indicate an interest in similar links, 0086, The user will typically be presented with a purchase page 1210 on which the user can confirm the purchase, for example by clicking on a "Buy" button.  The third party website 140 generates a message that identifies the third party website 140 and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for information, a subscription, or the like, as well as any other information needed to describe the action, such as the item that was purchased, 0072, The ad server receives 905 a request for a social ad for a particular member.  In one embodiment, this request specifies the particular member by including the member's unique member identifier with the request]).

As per claim 38, Kendall further discloses, further comprising:
wherein after determining that that the user has interacted with the control included in the augmented content while the augmented content is presented within the resource at the client device has occurred, modifying, by the first server, the augmented content is with an indication that the user of the client device is a current follower of the entity in the social network ([0073, to promote a concert for a new band, an ad request may specify an event object created for that concert.  Accordingly, if one of the member's friends added the concert event to that friend's profile, the ad server 380 may obtain 915 that action from the log 160 to serve as a candidate for a social ad, 0049, To generate a social ad for a particular member, the website would access the action logs of the member's friends and a database of ad requests.  Using the ad requests and one or more of the action logs, the website applies a social ad generation algorithm to create one or more social ads tailored for the particular member, 0059, the website 100 may receive messages from third party websites 140 and/or from action terminals 150 about member actions performed off the social networking website 100.  Upon notification of the member's action, the web server 350 reports 410 the action to the action logger 360, which logs 415 the action in the action log as described above]).


As per claim 39, Kendall further discloses, further comprising:
determining that the user of the client device is not logged into the social network, wherein the control that adds the user as a follower of the entity in the social network is configured to receive a social network account identifier of the user, the social network account identifier being entered into the control by the user using the client device without the client device to navigate to the social network (Kendall teaches [0082, The resulting social ad would contain this text, with the names of the Member (read on “account identifier”) and Event objects associated with the action that the social ad is describing inserted into the text as indicated.  The link field 1115 may also be added to the content of the social ad, for example, for providing the call to action of the ad.  Lastly, the ad request 1100 may contain additional advertising content 1130 to be appended to the social ad.  This content 1130 may include any type of media content suitable for presentation on a web page, including pictures, video, audio, hyperlinks, and any other suitable content]).


As per claim 41, Kendall further discloses, further comprising:
wherein transmitting the request that the social network server perform the update that adds the user as a follower of the content sponsor within the social network includes the first server using an application programming interface provided by the social network server ([0027, computer-based applications that a member may use via the website, and transactions that allow members to buy or sell items via the website, 0030, adding a connection to the other member, ….., attending an event posted by another member, among others, 0073, to promote a concert for a new band, an ad request may specify an event object created for that concert.  Accordingly, if one of the member's friends added the concert event to that friend's profile, the ad server 380 may obtain 915 that action from the log 160 to serve as a candidate for a social ad]).


As per claim 42, Kendall further discloses, further comprising:
wherein transmitting content posted to the social network by the entity from the social network server and to the client device includes adding posts from the entity to a timeline of the user (Fig. 8, item 810, … joined the group,  item 830, become a fan of…, 0077, The first entry 810 and the fourth entry 840 are each a newsfeed story that communicates to the member that one or more of the member's friends joined a particular group on the social networking website 100, 0078, becoming a "fan" of that business, 0082, The resulting social ad would contain this text, with the names of the Member and Event objects associated with the action that the social ad is describing inserted into the text as indicated.  The link field 1115 may also be added to the content of the social ad, for example, for providing the call to action of the ad]).


Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected based claim.  However, this claim would be allowable if rewritten in independent form including all of the limitations of the rejected base claim (independent claim 25, 43, 44), and any intervening claims

Claim 25-44 will overcome Alice 101 rejection if dependent claim 40 is incorporated into independent claim 25, 43, 44.  The combination of all elements, as a whole, would resolve the 101 issues. 

Thus, claim 25-44 would be allowable if independent claim 25, 43, 44 incorporate claimed elements from dependent claim 40 respectively, are rewritten or amended to overcome Alice 101 rejection and the rejection(s) under 35 U.S.C. 103, set forth in this Office Action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681